*******
At the time of the hearing in this case the petitioner testified in his own behalf and also called to testify Dr. Elias Shaynese and Mr. Read. The petitioner claimed that he was taken sick on April 13th, 1928, when he suffered from the dermatitis of the hand which the petitioner claimed was due to an occupational disease. The only proof there was that -the condition of the petitioner’s hand was due to an occupational- disease was that the petitioner used alcohol to wash his hands. The testimony was, however, that this alcohol was not wood alcohol but was denatured alcohol and therefore is not listed as one of the causes of occupational disease.
At the end of the petitioner’s case, the attorney for the respondent moved that the case be dismissed on the grounds that the petitioner had failed to sustain the burden of proving that he was suffering from a compensable occupational disease, and the motion was granted.
* # % Hs ❖ * *
Charles E. Corbin, Deputy Commissioner.